Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

                                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

  October 3, 2019                                                                                          David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  159845                                                                                                Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices



  RANDY HOLLOWAY,
          Plaintiff,

  v                                                                            SC: 159845
                                                                               AGC: 16-1322
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  __________________________________________/

          On order of the Chief Justice, plaintiff having failed to pay the initial partial filing
  fee as required by the July 22, 2019 order, the Clerk of the Court is hereby directed to close
  this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 3, 2019
           izm
                                                                                Clerk